TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-06-00710-CR



                                      Gbolahan Dare, Appellant

                                                    v.

                                    The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 03-112-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                              MEMORANDUM OPINION


                In April 2004, Gbolahan Dare was convicted of indecency with a child by contact and

sentenced to four years in prison. At that time, the trial court certified that this is a plea-bargain case

and that Dare has no right of appeal. See Tex. R. App. P. 25.2(d). On November 6, 2006, the district

clerk received a seventeen-page letter from Dare to the district court. Believing that the letter might

be construed as a notice of appeal, the clerk filed the letter and forwarded it to this Court. See Tex.

R. App. P. 25.2(e).

                The notice of appeal, if that is what was intended by Dare, was not timely filed. See

Tex. R. App. P. 26.2. Under the circumstances, we lack jurisdiction to dispose of the purported

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996). The appeal is dismissed.




                                          __________________________________________

                                          G. Alan Waldrop, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: December 6, 2006

Do Not Publish




                                             2